Case 4:17-cv-02818 Document 38-24 Filed on 01/16/19 in TXSD Page 1 of 6




EXHIBIT K-1




                                                        APPENDIX 0193
Case 4:17-cv-02818 Document 38-24 Filed on 01/16/19 in TXSD Page 2 of 6




                                                        APPENDIX 0194
Case 4:17-cv-02818 Document 38-24 Filed on 01/16/19 in TXSD Page 3 of 6




                                                        APPENDIX 0195
Case 4:17-cv-02818 Document 38-24 Filed on 01/16/19 in TXSD Page 4 of 6




                                                        APPENDIX 0196
Case 4:17-cv-02818 Document 38-24 Filed on 01/16/19 in TXSD Page 5 of 6




                                                        APPENDIX 0197
Case 4:17-cv-02818 Document 38-24 Filed on 01/16/19 in TXSD Page 6 of 6




                                                        APPENDIX 0198
